DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIOGRAPHY APPARATUS COMPRISING DETECTION UNIT DETECTING AT LEAST A DIRECTION OF A RADIATION DETECTOR AND DISPLAY UNIT DISPLAYING DIRECTION INFORMATION, RADIOGRAPHY METHOD, AND RADIOGRAPHY PROGRAM.
The disclosure is objected to because of the following informalities:  
Abstract, line 7, “or” before “down directions” should be replaced by --and--.
Appropriate correction is required.

Claim Objections
Claims 1-11 are  objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A radiography apparatus comprising: 
a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and up and down an advance with respect to top and bottom directions of the radiographic image; 
a housing that accommodates the radiation detector; 
a direction detector that detects at least one direction of the up or down directions of the radiation detector; and 
a light source that is provided in the housing and displays direction information representing the at least one direction of the up [[or]] and down directions of the radiation detector (claim 1, lines 3-4) detected by the direction detector.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) A radiography method in which a computer executes processing, the radiography method comprising: 
detecting by a detection unit [[-at]] at least one direction of up [[or]] and down directions of a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and up and down directions of the radiation detector are set in an advance with respect to top and bottom directions of the radiographic image; and 
displaying the at least one direction of the up [[or]] and down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating the radiation detector.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently Amended) A non-transitory computer-readable storage-medium storing therein a radiography program that causes a computer to execute: 
detecting by a detection unit at least one direction of up [[or]] and down directions of a radiation detector that generates and outputs image data representing a radiographic image corresponding to emitted radiation, and up and down directions of the radiation detector are set in an advance with respect to the top and bottom directions of the radiographic image; and
displaying the at least one direction of the up [[or]] and down directions of the radiation detector detected by the detection unit on a display unit provided in a housing for accommodating the radiation detector.
Appropriate correction is required.

Response to Amendment
Applicant’s amendments filed 17 August 2021 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to the specification have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claims 1-11 have been fully considered.  The objections of claims 1-11 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 2 have been fully considered.  The objection of claim 2 has been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claims 4 and 5 have been fully considered.  The objection of claims 4 and 5 has been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claims 9 and 10 have been fully considered.  The objection of claims 9 and 10 has been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 17 August 2021 with respect to claims 1-13 have been fully considered.  The rejection of claims 1-13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ogura et al
Nariyuki et al. (U. S. Patent No. 9,931,089 B2) disclosed a radiation irradiation apparatus.
Liu et al. (U. S. Patent No. 8,690,426 B2) disclosed a portable detection device comprising a position sensing device.
Durack (U. S. Patent No. 7,590,221 B2) disclosed a method and an apparatus for an angle of inclination acquisition and a display of a radiographic image.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884